Citation Nr: 9909812	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-20 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for foot fungus.  

4.  Entitlement to service connection for bone spurs of the 
left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from April 1967 to 
December 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current hypertension and inservice disease or 
injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current asthma and inservice disease or injury.  

3.  There is no competent evidence of a nexus between the 
appellant's current foot fungus and inservice disease or 
injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current residuals of bone spurs of the left foot 
and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for asthma.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp 1998); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for foot fungus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of bone spurs of the left 
foot.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially indicated in a September 1996 
statement (VAF 21-4138) that his asthma was related to his 
exposure to Agent Orange while stationed in Vietnam, and he 
later implied in a July 1997 statement (VAF 9) that his 
hypertension, asthma, and foot fungus had been caused by 
Agent Orange exposure.  At an October 1997 regional office 
hearing, he testified that each of the claimed disorders on 
appeal began during his period of military service.  He 
further reported at the hearing that hypertension was first 
diagnosed in 1971, that he experienced respiratory problems 
in service, that asthma was initially diagnosed in 1971, that 
he never had had a problem with asthma prior to service, even 
as a child, and that he had never sought treatment for his 
foot fungus or bony spurs during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant initially claimed that his hypertension, 
asthma, and foot fungus were related to Agent Orange exposure 
in Vietnam.  The regulations pertaining to Agent Orange 
exposure, revised to include all herbicides used in Vietnam, 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6).  The regulations also 
stipulate the diseases for which service connection may be 
presumed as a result of an association with exposure to 
herbicide agents.  38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs formally announced in the Federal Register, 
on January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  59 Fed. 
Reg. 341 (1994).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6).  

The Board notes that hypertension, asthma, and foot fungus 
are not diseases that VA has determined to be related to 
Agent Orange exposure in Vietnam.  Nor has there been any 
medical evidence presented which attributes the development 
of the appellant's current hypertension, asthma, and foot 
fungus to Agent Orange exposure.  Thus, the appellant's 
hypertension, asthma, and foot fungus may not be service-
connected as a residual of Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for hypertension, asthma, foot fungus, and 
residuals of bone spurs of the left foot.  The first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant has been treated 
for hypertension since 1972, is diagnosed with asthma and 
onychomycosis, and underwent left foot surgery (exostosectomy 
of the left hallux) in June 1996.  The Board also notes that 
the appellant's lay testimony as to his having experienced 
high blood pressure, respiratory problems, foot fungus, and 
bone spurs of the left foot in service is considered 
sufficient for the purpose of satisfying the second element 
of a well-grounded claim under Caluza.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current hypertension, asthma, foot fungus, and residuals of 
bone spurs of the left foot and any injury or disease in 
service.  Although a November 1996 medical statement from O. 
T. Ayer, M.D., indicated that examination of the appellant in 
1972 had revealed abnormally high blood pressure, feet and 
toenail fungus, and deformities of the feet, there is no 
medical evidence establishing a link of the hypertension, 
asthma, foot fungus, and residuals of bone spurs of the left 
foot to the appellant's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  Nor is there competent 
medical evidence showing that hypertension was manifested to 
a compensable degree within the first year after the 
appellant's separation from service in December 1970.  The 
Board also notes that service medical records show that the 
appellant reported a history of asthma at his January 1967 
entrance examination, and indicated at his September 1970 
separation examination that he had had asthma as a child but 
had not experienced any symptoms since then.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his hypertension, asthma, 
foot fungus, and residuals of bone spurs of the left foot, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of his hypertension, 
asthma, foot fungus, and residuals of bone spurs of the left 
foot to service.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for 
hypertension, asthma, foot fungus, and residuals of bone 
spurs of the left foot are plausible or otherwise well 
grounded.  Where the veteran has not met his initial burden, 
VA has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1997.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  
Accordingly, the Board denies the appellant's claims for 
service connection for hypertension, asthma, foot fungus, and 
residuals of bone spurs of the left foot as not well 
grounded.  


ORDER

The claims for service connection for hypertension, asthma, 
foot fungus, and residuals of bone spurs of the left foot are 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

